Citation Nr: 1714964	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to rating in excess of 20 percent for status post laminectomy L4-5, intervertebral disc syndrome prior to December 30, 2015, and in excess of 40 percent from that date.  

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with status post laminectomy L4-5, intervertebral disc syndrome. 

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with status post laminectomy L4-5, intervertebral disc syndrome. 

4.  Entitlement to a compensable initial rating for degenerative joint disease of the left knee prior to June 5, 2008, and in excess of 10 percent from that date.    

5.  Entitlement to an initial rating in excess of 10 percent for instability associated with degenerative joint disease of the left knee from April 8, 2014, to December 14, 2015, and in excess of 0 percent from December 15, 2015.  

6.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service connected status post laminectomy L4-5, intervertebral disc syndrome and associated peripheral neuropathy of the lower extremities. 

7.  Entitlement to a compensable initial rating for a postoperative scar of the low back. 

8.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD). 

9.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to 38 U.S.C.A. § 1702 (West 2014).  

10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  

[The matter of entitlement to a clothing allowance is the subject of a separate decision.] 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for degenerative arthritis of the left knee at a disability rating of 0 percent from April 4, 1992, and a postoperative scar of the low back at a disability rating of 0 percent effective from April 4, 1992; denied a rating in excess of 20 percent for status post laminectomy L4-5, intervertebral disc syndrome; and denied a claim for service connection for a bilateral foot disability.  The appeal with respect to the left knee and scar of the low back is based on the Veteran's disagreement with the initial ratings assigned for these disabilities. 

The May 2008 rating decision also denied claims for service connection for a right knee disability, peripheral neuropathy of the left lower extremity, and bilateral upper extremity peripheral neuropathy, and appeals were ultimately perfected with respect to the denial of these claims.  While these claims were in appellate status, the claim for service connection for a right knee disability was granted by a January 2016 rating decision; as such, the appeal with respect to this matter has been resolved.  With respect to peripheral neuropathy of the left lower extremity, a May 2016 rating decision assigned a separate 10 percent rating for peripheral neuropathy of the left lower extremity (as well as the right lower extremity), and the propriety of these ratings are an issue on appeal as a product of the original disagreement with the denial of an increased rating for status post laminectomy L4-5, intervertebral disc syndrome by the May 2008 rating decision.  The appeal with respect to the claim for service connection for bilateral upper extremity peripheral neuropathy was ultimately resolved by the May 2016 rating decision, which granted service connection for right and left upper extremity associated with intervertebral disc disease of the cervical spine.  

The May 2016 rating decision also increased the rating for status post laminectomy L4-5, intervertebral disc to 40 percent effective from December 30, 2015, and the rating for the service connected degenerative joint disease of the left knee to 10 percent, effective from June 5, 2008.  This rating decision also granted service connection for instability of the left knee associated with the degenerative joint disease of the left knee at a disability rating of 10 percent effective from April 8, 2014, and 0 percent effective from December 15, 2015, and the propriety of this rating is an issue on appeal as a product of the original disagreement with the initial rating assigned for the service connected degenerative arthritis of the left knee by the May 2008 rating decision.  Moreover, because the ratings assigned for the service connected lumbar spine and left knee disabilities assigned by the May 2016 rating decision do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the appeal with respect to the ratings assigned for these disabilities remain on appeal as characterized on the Title Page.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The claims for service connection for an acquired psychiatric disability to include PTSD and a psychosis for the purpose of establishing eligibility to treatment pursuant to 38 U.S.C.A. § 1702 are on appeal from an August 2011 rating decision and the claim for TDIU is on appeal from a January 2015 rating decision. 

In January 2017, a hearing was held at the RO before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A hearing was also held at the RO before a Decision Review Officer in October 2015.  Transcripts of both hearings are of record.  

The adjudication of the claims for service connection for an acquired psychiatric disability to include PTSD and a psychosis for the purpose of establishing eligibility to treatment pursuant to 38 U.S.C.A. § 1702 is set forth below.  The remaining issues are on appeal addressed in the REMAND portion of the decision below require additional development or processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's assertions as to in-service stressors are not credible and the record does not include a valid DSM-IV diagnosis of PTSD.  

2.  An acquired psychiatric disorder other than PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during service and a psychosis did not manifest within one year of service discharge.

3.  The Veteran did not develop an active psychosis in service or within two years of service separation.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for the purpose of establishing eligibility for treatment of a psychosis under 38 U.S.C.A. § 1702 are not met.  38 U.S.C.A. 
§§ 1702, 5107 (West 2014); 38 C.F.R. § 3.384 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.  In this regard, while complete STRs are not of record, the RO has conducted all indicated development in an attempt to secure these records, to include requesting any additional STRs which might be available from the National Personnel Records Center (NPRC) in March 2013.  The NPRC responded that all STRs had been sent to the RO.  In addition, the RO notified the Veteran in January 2013, September 2013, May 2014, and November 2014 letters of the missing STRs and requested that he submit any STRs that he had in possession.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In cases such as this in which STRs are incomplete or unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be  favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).


II.  Analysis

A.  Service Connection for an Acquired Psychiatric Disability/PTSD 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as psychoses.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). [An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.]  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(3); 75 Fed. Reg. 39843 -39852 (July 13, 2010).

Summarizing the pertinent evidence with the above criteria in mind, the STRs, to include the report from the September 1991 separation examination, are silent for a psychiatric disorder.  After service, the Veteran made no reference to a psychiatric disorder in his initial application for service connection filed in April 1992. 

The Veteran filed a claim for a psychiatric disorder in November 2009, wherein he asserted that had PTSD due to combat training in Malaysia and witnessing burned bodies, engaging in "hand to hand" combat, and having to negotiate land mines during his service in Desert Storm.  At the hearing before the undersigned, and elsewhere in written contentions, the Veteran reported an additional stressor of involvement in Operation Golden Pheasant, an emergency deployment of U.S. Troops to Honduras in 1988.  See January 24, 2017, Hearing Transcript (T.), Pages 21-22.  Significantly, the Veteran's official service department records do not document service in Honduras, the Persian Gulf, or in any other foreign conflict. 

The first post-service clinical reference to a psychiatric disorder is contained in VA mental hygiene clinic notes dated from late 2009/early 2010 reflecting treatment for diagnoses to include major depressive disorder with psychotic features and psychotic disorder NOS [Not Otherwise Specified].  One such note reflects the psychologist inquiring about any discrepancies in his report of past experiences of combat in Desert Storm.  After initially providing an inaccurate history as to his combat service, the Veteran later admitted that he was stationed in Hawaii and did not serve in Desert Storm.  See eg., discussion in March 19, 2010, VA mental health note.  

The RO completed a formal memorandum in March 2010 finding a lack of information required to corroborate the Veteran's stressor with the U. S. Army and Joint Services Records Research Center.  

Reports from a January 2011 VA psychiatric examination reflect a discussion of the Veteran's history, to include as follows: 

[The Veteran] was referred to the Trauma Recovery Program but ultimately [was] not accepted for treatment when it was discovered that he had falsified information about stressors and did not actually meet PTSD criteria.   He had told staff that his primary stressor occurred in Desert Storm when he was forced to slit an enemy combatant s throat in hand-to-hand combat.  [The Veteran] maintained this story for quite some time even when clinical staff became skeptical and data appeared that seemed to refute the tale.  At some point he apparently presented a DD-214 that had been clearly altered to support his claim.  However[,] eventually he acknowledged that he had not actually been in Desert Storm but that he had been exposed to similar hardships in Honduras and Haiti and must have confused the deployments.

After delineating further inconsistencies reported by the Veteran by VA mental health professionals-and diagnosing him with depressive disorder, NOS and malingering following review of the clinical history and mental status examination-the examiner concluded as follows: 

Although probably tense in nature[,] the stressors currently reported by [the Veteran] are not of sufficient severity to result in PTSD and he does not describe the requisite sense of intense fearfulness helplessness or horror while witnessing or taking part in these events.  In fact in some situations he described enjoying and taking pride in these events.  While [the Veteran] endorses a full array of symptoms of PTSD[,]
this condition cannot be diagnosed in the absence of a bona fide stressor.  Thus I do not find evidence of PTSD. 

There is considerable evidence that [the Veteran] exaggerates or feigns symptoms.  This evidence includes a thorough psychological examination with testing targeted precisely toward detection of malingering which resulted in a diagnosis of malingering.  In the past [the Veteran] went so far as to physically alter his DD-214 in such a way as to support his contention that he was traumatized by combat in Desert Storm.  His falsified statement in support of claim was highly detailed and dramatic.  Furthermore[,] his wife seemed to support the notion that he had been deployed to Desert Storm and wrote statements in support of his claim.  On the occasion of this interview there were other indicators of malingering such as elaborate over-endorsement on the [PTSD symptom] self-report check list and multiple incidents of conflictual history being given.  In addition[,] [the Veteran] reported several bizarre and atypical symptoms such as constant auditory hallucination[s] "inside" his head that made irresistible commands.  Hallucinations of this quality frequency and intensity are almost invariably "outside" the head.  In fact[,] hearing one's  own voice "inside" the head would almost never represent anything other than a simple thought and it begs disbelief to understand why simple thoughts would be so difficult to override.  Furthermore[,] [the Veteran] reports a frankly bizarre "memory" issue in which he frequently believes that he is at home and in bed, only to suddenly realize he is actually driving a vehicle.  In addition[,] there are unmistakable secondary gain issues in this case.  For these reasons[,] I agree with [the]  assessment [by a prior VA examiner] supporting a diagnosis of malingering.  There is evidence of maladaptive personality traits including deceitfulness,  irritability, aggressiveness, unstable interpersonal relationships, recurrent suicidal behavior, affective instability, and inappropriately intense anger. 

 . . . I think it is at least as likely as not that [the Veteran] does experience some depression in his life; however, with the current level of exaggeration[,] it is frankly impossible to know the precise quality and severity of the problem.  The onset of the depression is also quite unclear.  Records indicate that [the Veteran] never sought treatment for depression while in the active duty service.  There might have been episodes of depression well after discharge in 2001 and 2004 leading to suicide attempts or threats and to hospitalization; however with a lack of follow-up thereafter and without records, we might also assume that these incidents were due to acute adjustment problems or that they represented behavioral outbursts related to the personality disorder.  [The undersigned interjects to note that efforts by the RO to obtain documentation of asserted psychiatric treatment in the early 2000s have not been successful.  See eg. negative January 2013 response from the Anchor Hospital to a request for records of psychiatric treatment at this facility asserted by the Veteran to have occurred in 2001 and 2002].  There is no strong evidence that clinical depression predates 2001 . . . 

Furthermore, for purposes of this evaluation, it is almost impossible to determine the causes of the depression.   Depression is often a multi-factorial illness and [the Veteran's] depression seems related at a minimum to lack of work, marital friction, chronic pain, and financial worries . . . I believe it is less likely than not that [the Veteran's] depression is a direct result of active duty service.  

There is no contrary competent evidence or opinion of record to refute the conclusion following the January 2011 VA examination, and the Board finds this opinion to be definitive as to the matter of whether the Veteran has a psychiatric  disorder that is the result of service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, as a psychosis was first clinically shown over 15 years after service, and is not shown to have been demonstrated within one year of service, presumptive service connection for a psychosis on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

With regard to the Veteran's assertions that he has current psychiatric disability, to include PTSD, as result of service, while the Veteran is competent to report having psychiatric problems since, or related to, service, the Board finds such to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  In this regard, and supporting the undersigned's determination as to the Veteran's lack of credibility, as set forth above, the Veteran's reported history of overseas combat is not corroborated by his service personnel records, he conceded to an examiner that he had not been truthful when he served in the Persian Gulf during Operation Desert Storm, and there is otherwise extensive documentation in VA mental health clinic records of the Veteran reporting an inaccurate or embellished history.  

Moreover-and while acknowledging that the onset of PTSD may be delayed for several years after the triggering stressor-when the Veteran first filed a claim for service connection in April 1992, he made no mention of a psychiatric disorder. Such silence in this initial application for service connection, when the Veteran is otherwise affirmatively speaking, would not be supportive of any assertions by the Veteran of continuous problems with a psychiatric disorder other than PTSD since service.  Also with regard to the credibility of the Veteran's assertions relating a psychiatric disorder other than PTSD to service (as well as those presented in statements on his behalf by his wife dated in December 2009 and a friend dated in February 2012 February 2016 attesting to observing the Veteran having psychiatric problems due to service) is the fact that the Veteran did not file claim for service connection for psychiatric problems until February 2009, over 15 years after service, and the fact that the first clinical evidence of a psychiatric disorder is also dated over 15 years of service.  See Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In light of the above and in sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claims for service connection for a psychiatric disability to include PTSD.  As such, this claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for a Psychosis for the purpose of Establishing Eligibility to Treatment Pursuant to 38 U.S.C.A. § 1702.

Under 38 U.S.C.A. § 1702 (a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.

In the instant case, there is no evidence of a psychosis, to include a diagnosis of psychosis or symptoms thereof, during active service or within two years of service separation.  As such, the criteria for service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to 38 U.S.C.A. § 1702 are not met.  Because the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.   See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.012, Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for an acquired psychiatric disorder to include PTSD is denied. 

Service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to 38 U.S.C.A. § 1702 is denied. 


REMAND

The Board reflects relevant VA clinical evidence, to include reports from November 2016 VA examinations reflecting findings pertinent to the service connected status post laminectomy L4-5, intervertebral disc syndrome and associated lower extremity peripheral neuropathy, that has been received since the May 2016 supplemental statement of the case (SSOC) that is not accompanied by a waiver of initial consideration of such by the RO.  As such, the AOJ will be directed to complete another SSOC that reflects consideration of all the pertinent evidence received since the May 2016 SSOC so as to ensure compliance with 38 C.F.R. § 20.1304(c) (2016).   

In light of the testimony presented by the Veteran to the undersigned at the January 2017 hearing, a conflict in the clinical record, and concerns as to the exaggeration of symptoms reported by the Veteran-see eg, November 2016 VA cervical spine examination noting that a nerve conduction study was indicated because pin prick and light touch results were inconsistent and did not correlate with MRI findings-the Board finds that a VA examination to assess the severity of the laminectomy L4-5, intervertebral disc syndrome and associated lower extremity peripheral neuropathy that includes nerve conduction findings is necessary.  In this regard, the clinical findings from the VA examination addressing these residuals, to include those conducted in November 2016, do not reflect as severe a level of disability as that characterized by a January 2017 statement submitted by R.F, M.D., who indicated the Veteran should not work because he is in constant pain and cannot bend or sit for a long period of time due to severe pain that radiates to his legs.  See also, June 2015 VA Peripheral Nevers Disability Benefits Questionnaire completed by Dr. R.F., wherein he indicated the Veteran is permanently disabled and should remain at home.  Finally, while the Veteran testified that the service connected lumbar disability results in the loss of bladder control (T. Pages 47-48), the November 2016 VA examination reports specifically noted that the Veteran did not have such manifestations.   

With the regard to the service connected left knee residuals at issue, a recent Court decision held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for knee pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  [As service connection is in effect for degenerative arthritis of the right knee, the right knee joint is not "undamaged."]  As no such contemporaneous findings are of record with regard to active and passive motion, as well as weight-bearing and nonweight-bearing, to include the reports from the most recent VA examination of the knees conducted in December 2015, the AOJ will be requested to afford the Veteran a VA examination of his knees that includes the findings required by Correia. 

With respect to the claim for service connection for a bilateral foot disability, to include as secondary to the service connected lumbar spine disability and associated lower extremity neuropathy, while a February 2011 VA examination addressing this claim resulted in an opinion that the Veteran's foot disability was less likely than not secondary to the service connected lumbar spine disability, this opinion did not discuss whether a foot disability may have been aggravated by service connected lumbar spine disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (service connection may be granted for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability).  Moreover, a December 2015 VA examination included an opinion that a bilateral foot disorder was less likely than not related to service but did not include an opinion with respect to secondary service connection, to include by way of aggravation.  As such, the AOJ will be directed to obtain an addendum opinion as to whether the Veteran has a foot disability that is etiologically related to the service connected lumbar spine disability and associated lower extremity neuropathy, to include by way of aggravation.  Barr v Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

With respect to the claim for a compensable initial rating for a postoperative scar of the low back, while this issue was not addressed in the May 2016 SSOC or discussed during the January 2017 hearing, an appeal with respect to his matter has been perfected to the Board.  See VA Form 9, Appeal to Board of Veteran's Appeal received in July 2011-wherein the Veteran expressed a desire to appeal all issues listed on the statement of the case (SOC)-received after a June 2011 SOC denying claims to include one for an increased rating for a postoperative scar of the low back.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  As such, this claim must be remanded for the completion of an SSOC that address the pertinent evidence received in connection with this claim since the June 2011 SOC, to include a December 2015 VA scars examination describing the nature and severity of the service connected low back scarring at issue.  38 C.F.R. § 20.1304(c). 

Finally with respect to the claim for TDIU, as a favorable resolution of the remaining claims that are being remanded could potentially impact the adjudication of this claim, the Board's adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination(s) to determine the nature, severity, and extent of the Veteran's current pathology associated with the service connected status post laminectomy L4-5, intervertebral disc syndrome and associated lower extremity peripheral neuropathy.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should state whether the Veteran's service connected lumbar spine disability results in bladder impairment.  Nerve conduction studies of the lower extremities should also be accomplished, and the examination report should record, based on objective findings and not solely the Veteran's self-report, whether there is "mild," "moderate," or "severe" disability due to incomplete paralysis in either lower extremity.   

All functional limitations resulting from the service connected status post laminectomy L4-5, intervertebral disc syndrome and associated lower extremity peripheral neuropathy should be described.  The examiner should specifically comment on the impact these manifestations have on the Veteran's ability to work, and should the opinion in this regard be contrary that of Dr. R.F. discussed above, the reasons for rejecting this opinion should be described in detail.  

2.  Arrange for a VA examination to determine the nature, severity, and extent of his current pathology associated with the Veteran's service connected left knee manifestations.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also indicate whether there is recurrent subluxation or lateral instability in the left knee, and estimate whether such results in "slight," "moderate," or "severe" instability. 

All functional limitations resulting from the service connected left knee manifestations should be described. 

3.  Request that the December 2015 examiner (or another qualified physician if the December 2015 examiner is unavailable) review the claims folders to assess whether the Veteran has a foot disability that is etiologically related to his service connected status post laminectomy L4-5, intervertebral disc syndrome and associated lower extremity peripheral neuropathy. The clinician should respond to the following:

a)  Is a foot disability at least as likely as not (a 50 percent or higher degree of probability) proximately due to the service-connected status post laminectomy L4-5, intervertebral disc syndrome and associated lower extremity peripheral neuropathy? 

b)  Is a foot disability at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by the service-connected status post laminectomy L4-5, intervertebral disc syndrome and associated lower extremity peripheral neuropathy?

4.  After completion of the above and any other indicated development, the AOJ should readjudicate the claims that have been remanded.  If any remanded claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate SSOC that documents consideration of all the evidence of record received since the May 2016, to include that obtained as a result of the development requested above.  The adjudication with respect to the claim for an increased initial rating for a postoperative scar of the low back should also include consideration of the December 2015 VA scars examination and all other evidence pertinent to this claim received since the June 2011 SOC.   
 
After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


